 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 787 
In the House of Representatives, U. S.,

October 28, 2009
 
RESOLUTION 
Expressing support for designation of October 13, 2009, as National Metastatic Breast Cancer Awareness Day. 
 
 
Whereas metastatic breast cancer refers to Stage IV breast cancer when cancer cells travel from the breast, either through the bloodstream or the lymphatic system, to other parts of the body, including the bones, liver, lungs, or brain, and continue to grow in their new location; 
Whereas an estimated 192,370 women and 1,910 men in the United States will be diagnosed with invasive breast cancer, and 62,280 women will be diagnosed with in situ breast cancer; 
Whereas nearly 30 percent of women diagnosed with early stage breast cancer will develop Stage IV advanced or metastatic breast cancer; 
Whereas in developing countries, the majority of women with breast cancer are diagnosed with advanced stage or metastatic disease; 
Whereas the statistic that 155,000 women and men are presently living with metastatic breast cancer in the United States underscores the immediate need for increased public awareness; 
Whereas there currently is no cure for metastatic breast cancer, and metastatic breast cancer frequently involves trying one treatment after another with the goal of extending the best quality of life as possible; 
Whereas scientists and researchers are conducting important research projects to achieve breakthroughs in metastatic breast cancer research; 
Whereas metastatic breast cancer is rarely discussed during Breast Cancer Awareness Month, however those living with the disease should never feel isolated or ignored; 
Whereas metastatic Breast Cancer Awareness Day emphasizes the urgent need for new, targeted breast cancer treatments that will provide a high quality of life and long life expectancy for patients by making Stage IV cancer a chronic, but not fatal disease; 
Whereas the House of Representatives is an institution that can raise awareness in the general public and the medical community of breast cancer; and 
Whereas October 13, 2009, would be an appropriate date to designate as National Metastatic Breast Cancer Awareness Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Metastatic Breast Cancer Awareness Day; 
(2)encourages all people in the United States to become more informed and aware of metastatic breast cancer; and 
(3)respectfully requests the Clerk of the House to transmit a copy of this resolution to the Metastatic Breast Cancer Network. 
 
Lorraine C. Miller,Clerk.
